16-2528-pr
       Villanueva v. United States of America


                             UNITED STATES COURT OF APPEALS 
                                             
                                 FOR THE SECOND CIRCUIT 
        
                                                  August Term 2017 
                                                                 
       Argued:  August 22, 2017                                           Decided: June 22, 2018 
                                                                 
                                                 Docket No. 16‐2528 
                                                                 
       ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ 
       RICHARD VILLANUEVA, 
                Petitioner‐Appellee, 
                                                       
                          v. 
                                                       
       UNITED STATES OF AMERICA, 
                Respondent‐Appellant. 
       ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ 
        
       Before:  NEWMAN, LEVAL, and POOLER, Circuit Judges. 
        
       Appeal from the June 14, 2016, amended judgment of the District Court for 

the  District  of  Connecticut  (Janet  C.  Hall,  Chief  Judge),  modifying  a  sentence 

based  on  a  ruling  that  a  Connecticut  first  degree  assault  conviction  was  not  a 

“violent  felony”  for  purposes  of  enhanced  sentencing  under  the  Armed  Career 

Criminal Act of 1984. 

       Remanded for resentencing. Judge Pooler dissents with a separate opinion.  
        
                                                   1 
        
                                   Robert  M.  Spector,  Asst.  U.S.  Atty.,  New  Haven, 
                                         CT  (Deirdre  M.  Daly,  U.S.  Atty.,  Marc  H. 
                                         Silverman,  Asst.  U.S.  Atty.,  New  Haven, 
                                         CT,  on  the  brief),  for  Respondent‐
                                         Appellant. 
                                    
                                   Charles  F.  Willson,  Federal  Defender’s  Office, 
                                         Hartford, CT, for Petitioner‐Appellee. 
        

JON O. NEWMAN, Circuit Judge: 

       This appeal by the United States presents the narrow issue of whether the 

offense  of  violating  Connecticut’s  statute  punishing  first  degree  assault,  Conn. 

Gen. Stat. § 53a‐59(a)(1), qualifies as a “violent felony” for purposes of enhanced 

sentencing under the federal Armed Career Criminal Act of 1984 (“ACCA”), 18 

U.S.C.  §  924(e).  That  issue  turns  on  whether  the  Connecticut  statute,  analyzed 

under the so‐called “modified categorical approach,” Mathis v. United States, 136 

S.  Ct.  2243,  2249  (2016),  has  as  an  element  what  federal  law  means  by  defining 

“violent felony” to require the use of “physical force.” 18 U.S.C. § 924(e)(2)(B)(i). 

This issue arises on an appeal from the June 14, 2016, amended judgment of the 

District  Court  for  the  District  of  Connecticut  (Janet  C.  Hall,  Chief  Judge), 

modifying  the  sentence  of  Appellee  Richard  Villanueva.  That  judgment  brings 




                                                 2 
        
up for review the District Court’s June 10, 2016, ruling that Villanueva’s assault 

offense was not a “violent felony” for purposes of the ACCA. 

       Because  we  conclude  that  Villanueva’s  assault  conviction  qualified  as  an 

ACCA predicate, we remand for resentencing.                 

                                        Background 

       The ACCA authorizes a punishment of up to ten years’ imprisonment for 

any  person  who  possesses  a  firearm  after  being  convicted  of  a  felony.  See  18 

U.S.C.  §§  922(g)(1),  924(a)(2).  The  ACCA  also  requires  a  minimum  fifteen  year 

term  of  imprisonment  for  any  person  who  violates  subsection  922(g)  and  has 

three previous convictions for a “violent felony” or a “serious drug offense.” See 

id.  § 924(e)(1).  “Violent  felony”  is  defined,  as  relevant  to  this  case,  as  any  crime 

punishable  by  imprisonment  for  a  term  exceeding  one  year  that  “has  as  an 

element  the  use  .  .  .  of  physical  force  against  the  person  of  another,”  id. 

§ 924(e)(2)(B)(i),  or  “involves  conduct  that  presents  a  serious  potential  risk  of 

physical  injury  to  another,”  id.  § 924(e)(2)(B)(ii).  Subsection  924(e)(2)(B)(i)  is 

known  as  the  “elements  clause,”  and  the  quoted  portion  of  subsection 

924(e)(2)(B)(ii) is known as the “residual clause.” See Welch v. United States, 136 S. 

Ct.  1257,  1261  (2016).  The  “elements  clause”  is  sometimes  called  the  “force 



                                                   3 
        
clause.” See, e.g., United States v. Jones, No. 15‐1518‐cr, 2017 WL 3974269, at *1 (2d 

Cir. Sept. 11, 2017). 

       In  June  1999,  Villanueva,  then  using  the  name  Richard  Zebrowski,  was 

indicted for unlawful possession of a firearm by a convicted felon in violation of 

18  U.S.C.  §  922(g)(1).  The  indictment  alleged  four  prior  convictions,  two  for 

narcotics violations, a third for first degree assault in violation of Conn. Gen. Stat. 

53a‐59(a),  and  a  fourth  for  assault  on  an  officer  in  violation  of  Conn.  Gen.  Stat. 

53a‐167(c).  After  a  jury  found  Villanueva  guilty,  a  presentence  report  (“PSR”) 

recommended  sentencing  under  the  ACCA’s  minimum  fifteen  year  sentence 

provision. The PSR reflected that the first degree assault conviction resulted from 

Villanueva’s  firing  a  gun  three  or  four  times  and  hitting  his  victim  in  the 

shoulder. The PSR calculated a Guidelines range of 262‐327 months. 

       The  District  Court  concluded  that  each  of  the  two  narcotics  convictions 

was  a  “serious  drug  offense”  within  the  meaning  of  subsection  924(e)(2)(A)(ii) 

and  at  least  one  of  the  assault  convictions  was  a  “violent  felony”  within  the 

meaning  of  subsection  924(e)(2)(B),  without  specifying  whether  the  elements 

clause  or  the  residual  clause  of  that  subsection  applied.  Because  the  District 

Court did not specify which of the two assault convictions qualified as a “violent 



                                                   4 
        
felony” for purposes of the ACCA or whether it was using the elements clause or 

the  residual  clause,  it  left  open  the  possibility  that  it  was  implicitly  using  the 

residual  clause.  The  Court  imposed  a  sentence  pursuant  to  the  ACCA  of  262 

months.  This  Court  affirmed  in  part  and  dismissed  in  part.  United  States  v. 

Zebrowski, 229 F.3d 1136 (2d Cir. 2000) (table). 

       In 2007, this Court affirmed a denial of Villanueva’s first motion to vacate 

his sentence under 28 U.S.C. § 2255. That motion raised no issue relating to the 

ACCA. 

       On February 13, 2013, the District Court entered an amended judgment to 

reflect the fact that Villanueva’s name had been legally changed from Zebrowski. 

The sentence of 262 months remained unchanged.  

       In  June  2015,  the  Supreme  Court  ruled  that  the  “residual  clause”  of  the 

ACCA was unconstitutionally vague. See Johnson v. United States, 135 S. Ct. 2551, 

2557 (2015). 

       Villanueva then filed in this Court, pursuant to 28 U.S.C. § 2244(b)(3)(A), a 

motion  for  leave  to  file  in  the  District  Court  a  second  motion  under  28  U.S.C. 

§ 2255,  relying  on  Johnson.  This  Court  granted  the  motion,  concluding  that 

Villanueva  had  made  “a  prima  facie  showing”  that  his  two  assault  convictions 



                                                  5 
        
are not violent felonies “under any provision of the ACCA that remains in effect 

after Johnson.” We instructed the District Court to “determine whether the assault 

convictions  remain  proper  ACCA  predicates  after  Johnson,  and  what  evidence 

may be considered in making that determination.”1  

       On  June  10,  2016,  the  District  Court  granted  Villanueva’s  second  section 

2255 motion and vacated his sentence. See Villanueva v. United States, 191 F. Supp. 

3d  178  (D.  Conn.  2016).  In  a  carefully  considered  opinion,  the  Court  first  said 

“that  it  is  more  likely  than  not  that  [Villanueva]  was  sentenced  under  ACCA’s 

Residual  Clause,”  id.  at  184,  which  led  to  the  Court’s  conclusion  that  he  had 

“shown by a preponderance of the evidence that the court [had] sentenced him 

under the Residual Clause, and not the Elements Clause,” see id. at 188. 

       The  Court  then  rejected  the  Government’s  contention  that  the  error  of 

using the residual clause was harmless because it was not a structural error.2 See 


                                                                   
       1  Our  ruling  also  instructed  the  District  Court  to  determine  whether 
Johnson announced a new rule of constitutional law made retroactive to cases on 
collateral  review,  a  requirement  for  a  successive  motion  under  section  2255,  see 
28  U.S.C.  §  2244(b)(2)(A).  By  the  time  the  District  Court  ruled  on  the  second 
section 2255 motion, the Supreme Court had ruled that Johnson was retroactive. 
See Welch v. United States, 136 S. Ct. 1257, 1265 (2016). 


         “Taking  the  Residual  Clause  out  of  the  equation  so  substantially  alters 
       2

the framework of ACCA that a Johnson error can hardly be said to be anything 
                                                                      6 
        
id.  at  190.  The  Court  then  stated  that  it  need  not  rest  on  its  structural  error 

determination  because,  even  on  harmless  error  review,  the  error  was  not 

harmless. See id. This conclusion rested on the Court’s determination, which is at 

the heart of the pending appeal, that neither of Villanueva’s assault convictions 

qualified as ACCA predicates because neither was a “violent felony” for lack of a 

required element of the use of physical force. See id. at 191‐98. 

       On  June  14,  2016,  the  Court  resentenced  Villanueva.  First,  the  Court 

recalculated  his  Sentencing  Guidelines  range  to  be  63‐78  months.3  Then, 

recognizing  that  Villanueva  had  served  more  than  the  ten‐year  maximum  term 

for a violation of subsection 922(g)(1) without an ACCA enhancement, the Court 

resentenced him to time served and placed him on supervised release. A second 

amended judgment was entered the same day. 

       The Government seeks review of the District Court’s June 10 ruling, made 

reviewable by entry of the second amended judgment on June 14. 

                                                                           Discussion 

                                                                                                                                                                                                       
other  than  ‘structural  error,’  which  is  unamenable  to  harmless  error  review.” 
Villanueva, 191 F. Supp. 3d at 190. 
        
       3 The District Court recalculated the Guidelines sentencing range because 

it did not consider any of Villanueva’s four prior convictions to be either a “crime 
of violence” or a “controlled substance offense” for purposes of U.S.S.G. § 2K2.1.  
                                                                                             7 
        
        The  Government  contends  that  each  of  Villanueva’s  two  assault 

convictions was a “violent felony” within the meaning of the elements clause of 

ACCA,  18  U.S.C.  §  924(e)(2)(B)(i).  Villanueva  contends  that  neither  assault 

conviction was a “violent felony.”  

        The  elements  clause  defines  a  “violent  felony,”  required  for  enhanced 

punishment, to include a crime that “has as an element the use, attempted use, or 

threatened use of physical force against the person of another.” Id. The Supreme 

Court has stated that, for purposes of the elements clause, “the phrase ‘physical 

force’ means violent force‐‐that is, force capable of causing physical pain or injury 

to  another  person.”  (Curtis)  Johnson  v.  United  States,  559  U.S.  133,  140  (2010) 

(emphasis  in  original).4  So  the  issue  on  this  appeal  is  whether  either  of  the 

statutes  defining  Villanueva’s  two  assault  offenses  includes,  as  an  element,  the 

use  of  violent  force.  We  confine  our  consideration  to  the  first  degree  assault 

conviction under Conn. Gen. Stat. § 53a‐59(a)(1). 


                                                                     
         4  We  cite  this  Johnson  case  as  “(Curtis)  Johnson”  to  distinguish  it  from  the  somewhat 

related  later  case  of  Johnson  v.  United  States,  135  S.  Ct.  2551  (2015),  the  case  invalidating  the 
residual clause. Some courts distinguish the cases by citing the later Johnson case as “Johnson II.” 
See, e.g., United States v. Herr, 2016 WL 6090714, No. 16‐cr‐10038‐IT, at *1 (D. Mass. Oct. 18, 2016). 
The use of “II” in case names customarily identifies the second phase of the same litigation. We 
prefer to distinguish the earlier and less frequently cited Johnson case by using the first name of 
the  petitioner  in  parentheses.  Another  way  to  distinguish  the  earlier  case  is  to  label  it  Curtis 
Johnson v. United States. See United States v. Vail‐Bailon, No. 15‐10351, 2017 WL 3667647, at 3 (11th 
Cir. Aug. 25, 2017) (in banc). 

                                                            8 
         
       The  Connecticut  first  degree  assault  provision  has  two  subdivisions.  The 

first states: 

            A person is guilty of assault in the first degree when: (1) With 
     intent  to  cause  serious  physical  injury  to  another  person,  he  causes 
     such injury to such person or to a third person by means of a deadly 
     weapon or a dangerous instrument. 
             
Conn. Gen. Stat. § 53a‐59(a)(1). 
 
     Two definition provisions are relevant to our inquiry: 

             “Serious physical injury” means physical injury which creates 
     a  substantial  risk  of  death,  or  which  causes  serious  disfigurement, 
     serious  impairment  of  health  or  serious  loss  or  impairment  of  the 
     function of any bodily organ. 
             
Conn. Gen. Stat. § 53a‐3(4). 
                                                                                    
            “Dangerous  instrument”  means  any  instrument,  article  or 
     substance  which,  under  the  circumstances  in  which  it  is  used  or 
     attempted  or  threatened  to  be  used,  is  capable  of  causing  death  or 
     serious physical injury . . . .” 
             
Conn. Gen. Stat. § 53a‐3(7). 
 
      The  Supreme  Court  has  instructed  that  in  determining  whether  a 

state criminal statute qualifies as an ACCA predicate offense, courts are to 

use  the  so‐called  “categorical  approach,”  and,  when  the  state  statute  has 

subdivisions,  courts  are  to  use  the  so‐called  “modified  categorical 

approach.” See Descamps v. United States, 133 S. Ct. 2276, 2281 (2013). Under 


                                                9 
        
these  approaches,  “courts  identify  the  minimum  criminal  conduct 

necessary for conviction under a particular statute” and “look only to the 

statutory  definitions—i.e.,  the  elements—of  [the]  .  .  .  offense[],  and  not  to 

the particular [underlying] facts.” United States v. Hill, 890 F.3d 51, 55 (2d 

Cir.  2018)  (internal  quotation  marks  omitted)  (emphasis,  brackets,  and 

ellipsis in original).  

       Under  either  the  general  or  the  modified  categorical  approach, 

courts  ascertain  the  elements  of  the  offense  from  such  materials  as  the 

indictment,  a  plea  agreement,  or  a  plea  colloquy,  but  courts  are  not 

permitted to consider the facts of the offense conduct, as might be revealed 

by a  trial transcript or  a  PSR. “ACCA  .  .  .  treats  such  facts  [the  means  by 

which  the  crime  was  committed]  as  irrelevant:  Find  them  or  not,  by 

examining  the  record  or  anything  else,  a  court  still  may  not  use  them  to 

enhance a[n ACCA] sentence.” Mathis v. United States, 136 S. Ct. 2243, 2253 

(2016). Thus, in this case, under the rigidly structured regime of categorical 

analysis, we may not consider the fact, disclosed by Villanueva’s PSR, that 

he committed his assault by shooting his victim in the shoulder. 




                                                  10 
        
       In  the  pending  case,  the  Connecticut  first  degree  assault  statute  is 

divisible  into  subsections,  and  the  modified  categorical  approach  is 

therefore applicable. We are concerned with subsection (1).  

        Villanueva  contends,  and  the  District  Court  agreed,  that  the  first 

degree  assault  statute  does  not  require  the  use  of  physical  force  and  is 

therefore not a “violent felony” for purposes of the ACCA because, under 

the definition of “dangerous instrument,” the offense could be committed 

by use of a “substance” and, for example, the use of a poisonous substance 

to kill or injure would not constitute the use of physical force. We disagree. 

       The Supreme Court rejected Villanueva’s reasoning in United States 

v. Castleman, 134 S. Ct. 405 (2014). Castleman was indicted for violating 18 

U.S.C.  §  922(g)(9),  which  prohibits  possession  of  a  firearm  by  a  person 

previously convicted of a “misdemeanor crime of domestic violence.” He 

argued that his previous conviction for causing bodily injury to the mother 

of his child did not involve the use of “physical force” as required by the 

federal statute’s definition of a “misdemeanor crime of domestic violence,” 

see  18  U.S.C.  §  921(a)(33)(A)(ii).  The  District  Court  dismissed  the  charge, 

reasoning  “that  one  can  cause  bodily  injury  without  the  use  of  physical 



                                                11 
        
force‐‐for  example,  by  deceiving  [the  victim]  into  drinking  a  poisoned 

beverage, without making contact of any kind.” 134 S. Ct. at 1414 (internal 

quotation marks omitted). 

       The  Supreme  Court’s  rejection  of  the  District  Court’s  reasoning  is 

instructive: 

         The  “use  of  force”  in  Castleman’s  example  is  not  the  act  of 
         “sprinkl[ing]”  the  poison;  it  is  the  act  of  employing  poison 
         knowingly as a device to cause physical harm. That the harm 
         occurs  indirectly,  rather  than  directly  (as  with  a  kick  or 
         punch),  does  not  matter.  Under  Castleman’s  logic,  after  all, 
         one could say that pulling the trigger on a gun is not a “use of 
         force”  because  it  is  the  bullet,  not  the  trigger,  that  actually 
         strikes the victim. 
          
Id.  at  1415.  Making  clear  its  view  that  the  inquiry  as  to  “force,”  for  federal  law 

purposes, focuses on the causation of a consequence, rather than the physical act 

of  initiating  an  action  that  leads  to  a  consequence,  the  Court  stated,  “[T]he 

knowing or intentional causation of bodily injury necessarily involves the use of 

physical force.” Id. at 1414. 

       Villanueva  discounts  the  relevance  of  what  the  Supreme  Court  said  in 

Castleman  because  that  case  concerned  the  element  of  “physical  force”  for 

purposes of a misdemeanor offense, one involving a domestic relations context. 

We  recognize  that  language  in  one  judicial  opinion,  even  when  written  by  the 


                                                   12 
        
Supreme  Court,  cannot  be  uncritically  applied  to  other  cases.  But  the  Supreme 

Court’s  explanation  of  why  sprinkling  poison  constitutes  use  of  physical  force 

even if the offender does not hit or even touch the victim is precisely relevant to 

our  case.  The  explanation  that  initiating,  however  gently,  a  consequence  that 

inflicts  injury  constitutes  the  use  of  physical  force  was  independent  of  both  the 

domestic  relations  context  and  the  fact  that  the  offense  at  issue  was  a 

misdemeanor. 

       The  reasoning  of  Castleman  has  been  deemed  relevant  to  the  proper 

interpretation  of  various  criminal  statutes  by  several  courts,  including  ours.  See 

Hill, 890 F.3d at 58 (construing 18 U.S.C. § 924(c)(3)(A)); Hernandez v. Lynch, 831 

F.3d  1127,  1131  (9th  Cir.  2016)  (construing  Cal.  Penal  Code  §§  422,  664);  United 

States v. Waters, 823 F.3d 1062, 1066 (7th Cir. 2016) (construing 720 Ill. Comp. Stat. 

§  5/12‐3.2);  United  States  v.  Rice,  813  F.3d  704,  705‐06  (8th  Cir.  2016)  (construing 

Ark. Code Ann. § 5‐13‐202(a)(4)). 

       Under the reasoning of Castleman, the use of a “substance” (the term in the 

Connecticut  definition  of  “dangerous  instrument”)  constitutes  use  of  physical 

force,  for  federal  law  purposes,  because  the  relevant  force  is  the  impact  of  the 

substance  on  the  victim,  not  the  impact  of  the  user  on  the  substance. 



                                                   13 
        
Furthermore,  the  state  statute’s  requirement  that  the  use  of  a  “substance”  must 

be  “capable  of  causing  death  or  serious  physical  injury”  to  qualify  as  a 

“dangerous instrument” for purposes of first degree assault, see Conn. Gen. Stat. 

§ 53(a)‐3(7), satisfies the ACCA requirement that the predicate offense has as an 

element the use of physical force that is violent, as (Curtis) Johnson requires. See 

(Curtis) Johnson, 559 U.S. at 14. 

        Villanueva  also  endeavors  to  discount  the  reasoning  of  Castleman  by 

pointing out that the Connecticut courts do not construe the first degree assault 

statute to require force,5 and reminding us that the Supreme Court has instructed 

that while federal law determines the meaning of “violent felony” in subsection 

924(e)(1), state law determines the elements of a state offense, see (Curtis) Johnson, 

559 U.S. at 138. Castleman itself refutes this aspect of Villanueva’s argument. The 

Supreme  Court  pointed  out  that  “Castleman  pleaded  guilty  to  having 

‘intentionally  or  knowingly  cause[d]  bodily  injury,’”  134  S.  Ct.  at  1414  (quoting 

the words of the indictment that tracked Tenn. Code Ann. § 39‐13‐101(a)(1)), and 

then ruled that causing such a resulting injury was, as a matter of federal law, the 


                                                                    
        5 Villanueva cites State v. Gooch, 438 A.2d 867, 871 (Conn. 1982), State v. Carter, 61 A.2d 

1103  (Conn.  App.  2013),  aff’d,  120  A.3d  1229  (Conn.  2013),  State  v.  Holmes,  817  A.2d  689,  702 
(Conn. App.), and Connecticut’s pattern jury instructions for subsection 53a‐59(a)(1), 5A Conn. 
Prac. Jury Instructions § 9.1 (4th ed.).  

                                                         14 
         
use  of  physical  force  for  purposes  of  determining  whether  “physical  force,” 

required  by  18  U.S.C.  §  921(a)(33)(A)(ii),  was  satisfied.  State  law  specified  the 

elements,  but  federal  law  determined  whether  the  consequences  of  the  conduct 

that those elements required for a state law offense rendered conviction for that 

conduct a “violent felony” under federal law.   

       Villanueva  seeks  to  support  the  District  Court’s  ruling  by  citing  this 

Court’s  decision  in  Chrzanoski  v.  Ashcroft,  327  F.3d  188  (2d  Cir.  2003).  That 

decision  ruled  that  a  Connecticut  conviction  for  third  degree  assault,  see  Conn. 

Gen. Stat. § 53a‐61(a), was not a “crime of violence” for purposes of 18 U.S.C. § 

16(a),  which  makes  conviction  for  such  a  crime  a  basis  for  removal  of  an  alien. 

We accept Villanueva’s premise that “crime of violence” in subsection 16(a) is the 

equivalent of “violent felony” in subsection 924(e). See (Curtis) Johnson, 559 U.S. 

at  140  (equating  “crime  of  violence”  in  18  U.S.C.  §  16  with  “violent  felony”  in 

subsection  924(e)(2)(B)(i)).  Nevertheless,  we  do  not  agree  that  Chrzanoski  aids 

Villanueva. 

       Chrzanoski  explained  an  understanding  of  the  use  of  force  that  has  been 

abrogated by the Supreme Court’s decision in Castleman.6 We explained the effect 


                                                                   
       6 The holding of Chrzanoski has not been disturbed. First, the defendant’s prior offense, 

which our Court assumed to be third degree assault in violation of Conn. Gen. Stat. 53a‐61(a)(1), 

                                                   15 
        
of Castleman on Chrzanski in Hill, 890 F.3d at 59‐60. The issue in Hill was whether 

Hobbs  Act  robbery  is  a  “crime  of  violence”  within  the  meaning  of  18  U.S.C. 

§ 924(c)(3).7  See  Hill,  890  F.3d  at  53.  Hill  had  argued  that  his  offense  could  not 

qualify  as  a  crime  of  violence  under  the  elements  clause  of  subsection 

924(c)(3)(A) because it can be committed without physical force. See id. 

              In  rejecting  Hill’s  argument,  we  said,  “In  Castleman,  the  Supreme  Court, 

construing ‘physical force’ as it is employed in connection with § 922(g)(9), made 

clear  that  physical  force  ‘encompasses  even  its  indirect  application,’  as  when  a 

battery is committed by administering a poison.” Id. at 59 (quoting Castleman, 134 

S. Ct. at 1414‐15). Then, explicitly reckoning with Hill’s reliance on Chrzanoski, we 

added, “[T]he Chrzanoski panel did not have the benefit of the Supreme Court’s 

reasoning  in  Castleman  to  the  effect  that  a  use  of  physical  force  can  encompass 

acts  undertaken  to  cause  physical  harm,  even  when  the  harm  occurs  indirectly 




                                                                                                                                                                                                         
see  327  F.3d  at  192,  was  a  misdemeanor  and  could  not  for  that  reason  have  qualified  as  a 
“violent felony” under ACCA. Second, the misdemeanor offense required intent to cause only 
“physical injury,” not “serious physical injury,” as required for Villanueva’s first degree assault 
conviction. That latter element is necessary to make his offense a “violent felony.”   
          
         7  Hill  was  indicted  for  violating  18  U.S.C.  §  924(j)(1)  by  committing  a  firearms‐related 

murder in the course of a “crime of violence,” as defined in 18 U.S.C. § 924(c)(3). The “crime of 
violence” was Hobbs Act robbery as defined in 18 U.S.C. §  1951(b)(1). See Hill, 890 F.3d at 54. 

                                                                                                 16 
               
(as with poisoning).” Id. at 60 (quoting Castleman, 134 S. Ct. at 1415). Chrzanoski is 

as unavailing for Villanueva as it was for Hill.8 

        We deem it worth noting that we do not agree with the Government effort 

to  enlist  several  other  decisions  of  this  Court  in  support  of  its  argument  that 

Villanueva’s first degree assault conviction has as an element the use of physical 

force. See Brief for Appellant at 17 (citing United States v. Walker, 442 F.3d 787, 788 

(2d Cir. 2006)); id. at 19‐20 (citing Harris v. United States, No. 15‐2679 (2d Cir. Nov. 

17, 2015), United States v. Williams, 526 F. App’x 29, 37 (2d Cir. June 4, 2013), and 

United States v. Bogle, 522 F. App’x 15, 19‐20 (2d Cir. May 23, 2013)). 

        Walker,  Williams,  and  Bogle  ruled  that  a  New  York  conviction  for  second 

degree  assault,  see  N.Y.  Penal  L.  §  120.05(2),  qualified  as  an  ACCA  predicate 

offense. Although the New York second degree assault statute is very similar to 

the  Connecticut  first  degree  assault  statute,  and  the  New  York  definition  of 

“dangerous  weapon”  is  very  similar  to  Connecticut’s  definition,  there  is  no 

indication  in  any  of  these  cases  that  the  appellants  contended  that  the 

                                                                    
        8 We note that last year, this Court issued a summary order that relied on Chrzanoski in 

determining  that  a  New  York  conviction  for  second  degree  burglary,  see  N.Y.  Penal  Law  § 
140.25  was  not  a  “crime  of  violence”  for  purposes  of  subsection  4B1.2(a)  of  the  Sentencing 
Guidelines. See United States v. Welch, 641 F. App’x 37, 42 (2d Cir. 2016). Without comparing the 
Guidelines  provision  to  the  ACCA  or  the  New  York  second  degree  burglary  offense  to  the 
Connecticut  first  degree  assault  offense,  we  point  out  that  the  summary  order  did  not  reckon 
with Castleman or Hill, nor was either decision cited by the parties in Welch. 

                                                        17 
         
“substance”  language  of  the  “dangerous  instrument”  definition  precluded  the 

New  York  convictions  from  qualifying  as  ACCA  predicates.  In  view  of  the 

persuasive  force  of  the  reasoning  in  Castleman,  we  need  not  decide  whether  to 

rely on what would be at most an implicit holding of Walker, Williams, and Bogle. 

See Webster v. Fall, 266 U.S. 507, 511 (1925) (“Questions which merely lurk in 

the record, neither brought to the attention of the court nor ruled upon, are not to 

be considered as having been so decided as to constitute precedents.”). 

       Harris,  the  fourth  decision  cited  by  the  Government,  concerned  a 

Connecticut  conviction  for  first  degree  assault  “by  means  of  the  discharge  of  a 

firearm”  in  violation  of  subdivision  (5)  of  Conn.  Gen.  Stat.  53a‐59(a),  not 

subdivision (1) as in the pending case, and did not require consideration of the 

definition  of  “dangerous  instrument.”  See  Government’s  Memorandum  in 

Opposition to Petitioner’s Motion for Leave to File a Successive Motion under 28 

U.S.C. § 2255, at 12‐14, and Harris’s Traverse in Response, at 2‐5, Harris v. United 

States, No. 15‐2679 (2d Cir. Nov. 17, 2015). 

       The  District  Court,  apparently  unaware  that  Harris  did  not  concern  the 

same subdivision of the first degree assault statute under which Villanueva was 




                                                18 
        
convicted,  see  Villanueva,  191  F.  Supp.  3d  at  194,9  declined  to  consider  Harris 

persuasive “where, as here, the Second Circuit has issued a mandate to this court 

directing  the  court  to  determine  ‘whether  the  assault  conviction[]  remain[s]  a 

proper  ACCA  predicate  after  Johnson.’”  Id.  (brackets  in  original,  italics  added) 

(quoting  Zebrowski  v.  United  States,  No.  15‐3676  (2d  Cir.  Feb.  16,  2016)  (order 

granting leave to file successive section 2255 motion)). 

        The  language  of  that  direction  is  included  in  all  orders  of  this  Court 

granting  leave  to  file  a  successive  section  2255  motion  in  the  aftermath  of  the 

Supreme  Court’s  decision  in  Johnson.  The  language  simply  calls  upon  a  district 

court to assess a prior conviction, without intimating any view of this Court as to 

what  the  outcome  of  that  assessment  should  be.  Such  orders  also  customarily 

state, as the “leave to file” order did in this case, that the applicant has made a 

“prima  facie  showing  that  he  has  satisfied  the  successive  motion  requirements 

with  respect  to  his  proposed  claim  based  on  Johnson  v.  United  States,  135  S.  Ct. 




                                                                   
       9  The  District  Court’s  unawareness  of  this  fact  is  entirely  understandable.  This  Court’s 

order  denying  Harris  leave  to  file  a  successive  section  2255  motion  did  not  identify  the 
subdivision of the first degree assault statute under which he had been convicted. See Harris v. 
United  States,  No.  15‐2679  (2d  Cir.  Nov.  17,  2015)  (order  denying  leave  to  file).  The 
Government’s  brief  in  the  pending  appeal  also  reveals  unawareness  that  Harris  had  been 
convicted  of  assault  by  means  of  a  firearm  under  Conn.  Gen.  Stat.  §  53a‐59(a)(5).  This  fact  is 
revealed in the parties’ papers on Harris’ motion to file a successive section 2255 motion. 

                                                          19 
         
2551 (2015).” “Prima facie” has a different meaning in different contexts.10 In this 

context,  it  has  the  weakest  possible  meaning,  indicating  no  more  than  that  the 

applicant’s claim should be considered by a district court. 

         Since  Villanueva’s  first  degree  assault  conviction  qualified  as  an  ACCA 

predicate,  the  District  Court’s  order  of  June  10,  2016, must be  vacated,  the  June 

14, 2016, second amended judgment must also be vacated, and we will remand 

with  directions  to  resentence.  The  District  Court’s  options  on  resentencing 

remain to be determined. 

         The  Government  contends  that  the  District  Court  should  re‐impose  the 

original sentence of 262 months (21 years and 10 months).11 Villanueva, arguing 

for  affirmance,  does  not  consider  the  scope  of  resentencing  if  such  should  be 

ordered. 




                                                                    
         10  See,  e.g.,  Fisher  v.  Vassar  College,  114  F.3d  1332,  1336  (2d  Cir.  1997)  (in  banc)  (“[T]he 
term  prima  facie  case,  as  used  in  Title  VII  and  ADEA  actions,  has  a  meaning  that  is  quite 
different from and more limited than that ascribed to the term in many other actions.”); id. at 
1365  (Newman,  C.J.,  with  whom  Kearse,  Winter,  and  Cabranes,  JJ.,  join,  dissenting)  (“[T]he 
majority nonetheless asserts that ‘prima facie case’ in Title VII has a third meaning. 
         
        11 The record does not disclose what the actual consequences of such a sentence would 

be for Villanueva. From the date of the original sentencing, February 1, 2000, he had served at 
least 16 years, 4 months, and 13 days by June 14, 2016 (the date of resentencing and placement 
on  supervised  release),  a  term  of  imprisonment  beyond  the  ACCA’s  15  year  minimum.  If  the 
original  sentence  were  to  be  re‐imposed,  his  release  date  would  depend  on  the  length  of  any 
presentencing confinement and any good time credits earned during imprisonment. 

                                                             20 
          
       “{A} court’s duty is always to sentence the defendant as he stands before 

the  court  on  the  day  of  sentencing,”  United  States  v.  Bryson,  229  F.3d  425,  426 

(2000),  and  a  court  is  “required  to  resentence  [the  defendant]  in  light  of  the 

circumstances as they stood at the time of resentencing,” Werber v. United States, 

149 F.3d 172, 178 (2d Cir. 1998). At resentencing, Villanueva will have been out of 

prison  for  more  than  two  years  (after  having  served  more  than  the  ACCA 

mandatory  fifteen  year  sentence).  That  is  a  circumstance  the  District  Court  is 

entitled to consider in deciding whether to impose a sentence that requires him 

to  serve  all,  part,  or  none  of  the  unexpired  term  of  the  original  sentence.  See 

Pepper  v.  United  States,  562  U.S.  476,  490  (2011)  (rehabilitation  since  prior 

sentencing  may  be  considered  on  resentencing);  United  States  v.  Hernandez,  604 

F.3d  48,  55  (2d  Cir.  2010)  (defendant’s  rehabilitation  during  prolonged  freedom 

pending resentencing warranted consideration). 

                                      Conclusion 

       The case is remanded with directions to vacate the ruling of June 10, 2016, 

vacate the sentence imposed on June 14, 2014, and resentence.12 



                                                                    
        12  Because  we  have  remanded  for  resentencing,  we  need  not  determine  whether  the 

District Court’s pre‐Johnson error of using the residual clause in imposing the original sentence 
was a structural or a harmless error.  

                                                    21 
        
POOLER, Circuit Judge: 
 
    I respectfully dissent.  

      This case calls on us to decide whether Villanueva’s prior crimes 

qualify as “violent felonies” that render him eligible for an ACCA 

sentencing enhancement. See (Curtis) Johnson v. United States, 559 U.S. 133, 

140 (2010). My colleagues conclude that United States v. Castleman, 134 S. Ct. 

1405 (2014), a case which analyzed the level of force applicable to a 

“misdemeanor crime of domestic violence,” effectively decides the 

question. But this reasoning overlooks the plain and decisive fact that the 

Castleman Court repeatedly distinguished the ACCA context we confront 

here, and carefully cabined its discussion to exclude ACCA elements clause 

determinations. Indeed, the Supreme Court has now twice noted that the 

definition of force applicable to the Castleman inquiry was “a comical 

misfit” to ACCA. (Curtis) Johnson, 559 U.S. at 145; Castleman, 134 S. Ct. at 

1410 (quoting (Curtis) Johnson).  

      As a result, my colleague’s reliance on Castleman improperly extends 

that decision to the very statutory context that the Castleman Court 


                                       1
specifically and repeatedly differentiated. See United States v. Rico‐Mejia, 

859 F.3d 318, 322 (5th Cir. 2017) (declining to rely on Castleman in 

Sentencing Guidelines crime of violence determination because, “[b]y its 

express terms, Castleman’s analysis is not applicable to the physical force 

requirement for a crime of violence, which ‘suggests a category of violent, 

active crimes’ that have as an element a heightened form of physical force 

that is narrower in scope than that applicable in the domestic violence 

context”); see also Williams v. United States, 712 F. App’x 50, 53 (2d Cir. 2017) 

(summary order) (“Castleman … only addressed the meaning of a 

‘misdemeanor crime of domestic violence’ as defined by 18 U.S.C. § 

922(g)(9). Thus, the decision does not squarely address the ‘violent felony’ 

definition of ACCA…”). 

      Their application of Castleman here is all the more unwarranted since 

binding Circuit authority stands for the contrary proposition. In Chrzanoski 

v. Ashcroft, we reasoned that statutes such as the one we analyze today do 

not have, as an element, physical force. 327 F.3d 188, 195 (2d Cir. 2003). 

Given that Castleman explicitly confined its application to a specific setting 


                                        2
of misdemeanor crimes of domestic violence, I would follow Chrzanoksi 

and affirm the judgment of the district court following Circuit precedent—

rather than taking the path Castleman seemed to expressly forbid, of 

applying a lower level of force to an ACCA case. 

      But as my colleagues note, they are not alone in their views. Our 

Circuit has previously interpreted Castleman in similar fashion, see United 

States v. Hill, 890 F.3d 51, 58‐60 (2d Cir. 2018),1 and so have most circuit 

courts. For that reason, I recognize that the decision issued today is 

reasonable. But I cannot agree that it is correct. 

      At bottom, much of the difficulty here is exacerbated by the unhappy 

marriage between the elements clause analysis we must perform in the 

wake of Johnson v. United States, 135 S. Ct. 2551 (2015) (“Johnson 2015”), and 

legislative draftsmanship that did not account for this altered landscape. 


1 The Hill panel’s discussion of Castleman was not necessary to its judgment, since 
the panel addressed Castleman only by assuming arguendo that Hill’s argument 
related to Castleman was relevant, even though the Hill panel explicitly found it 
was not. 890 F.3d at 59. Thus this discussion is dicta, and not binding on this 
panel. See Jimenez v. Walker, 458 F.3d 130, 142 (2d Cir. 2006) (“[D]icta are not and 
cannot be binding. Holdings—what is necessary to a decision—are binding. 
Dicta—no matter how strong or how characterized—are not.”) (internal 
punctuation omitted).  

                                         3
But, given the stakes—and the many years of imprisonment that will be 

spent behind bars, not only by Villanueva, but also by a class of individuals 

with a similar conviction record—our meticulous attention to this 

categorical approach analysis is vital to the integrity of our justice system. I 

fear that all too frequently we fall prey to the impulse to decide these cases 

instinctively, in a way that renders elements clauses just as capacious and 

chameleon‐like as the residual clauses that are now broadly invalid.  

      I.    Castleman Cabined Itself to Its Statutory Setting 

      In 2010, the Supreme Court in (Curtis) Johnson ruled that ACCA’s 

elements clause—the same clause at issue here—required qualifying crimes 

have “violent force” as an element. 559 U.S. at 140 (emphasis in original). 

Importantly, the (Curtis) Johnson Court specifically rejected the notion that 

the definition of “physical force” found in the common law should govern 

the ACCA elements clause inquiry. Id. at 139‐42. The (Curtis) Johnson Court 

reasoned that a common‐law conception of force was ill‐suited to ACCA, 

because the common‐law notion of force was derived from the 

misdemeanor crime of battery, and required only “the slightest offensive 


                                        4
touching.” Id. at 139. Thus common‐law force was “a comical misfit” for 

ACCA’s elements clause, which defined a category of “violent felonies.” Id. 

at 145.  

      In Castleman, the Supreme Court ruled that common‐law force—

“namely, offensive touching”—did apply to the determination of whether a 

crime qualifies as “a misdemeanor crime of domestic violence” under 18 

U.S.C. § 922(g)(9). 134 S. Ct. at 1410. In so deciding, the Castleman Court 

was at pains to distinguish (Curtis) Johnson and the ACCA setting. The 

Castleman Court reasoned that common‐law force, with its roots in 

misdemeanor crimes, was a poor fit for the “violent felonies” discussed in 

ACCA, but, in the context of a “misdemeanor crime of domestic violence,” 

it was “likely that Congress meant to incorporate that misdemeanor‐

specific meaning of ‘force.’” 134 S. Ct. at 1411 (emphasis added).  The 

Castleman Court also noted that the two contexts were different because 

“’[d]omestic violence’ is not merely a type of ‘violence’; it is a term of art 

encompassing acts that one might not characterize as ‘violent’ in a 

nondomestic context.” Id.  As a result, “[m]inor uses of force may not 


                                        5
constitute ‘violence’ in the generic sense,” but may well be “easy to 

describe as ‘domestic violence.’” Id.; see also Stuckey v. United States, 878 

F.3d 62, 69 (2d Cir. 2017) (observing that in Castleman, “the Court 

confirmed that certain ‘minor uses of force’ do not rise to the level of 

violence that the ACCA requires”) (brackets omitted). 

      In light of the different statutory context at issue in Castleman, and the 

common‐law force applicable in that statutory setting, the Castleman Court 

found that a Tennessee domestic abuse statute constituted a “misdemeanor 

crime of domestic violence,” even though a conviction could lie for acts 

such as “deceiving the victim into drinking a poisoned beverage, without 

making contact of any kind.” Id. at 1414 (brackets omitted). Such a poison‐

based conviction would appropriately qualify as a misdemeanor crime of 

domestic violence because “the common‐law concept of ‘force’ encompasses 

even its indirect application,” and “[i]t is impossible to cause bodily injury 

without applying force in the common‐law sense.” Id. at 1414‐15 (emphasis 

added). 




                                        6
      Given this carefully cabined discussion, I cannot agree with my 

colleagues’ efforts to graft Castleman back onto the ACCA inquiry. 

Contrary to their reasoning, Castleman did not create a regime where 

causation of an injury is the dispositive question for force inquiries under 

federal law (and such an approach is ill advised for myriad reasons, as I 

explain below). Nor does Castleman command that we reject the poison‐

related argument pressed by Villanueva here. Tellingly, my colleagues 

quote Hill’s recounting that “[i]n Castleman, the Supreme Court … made 

clear that physical force ‘encompasses even its indirect application.’” Op. at 

16 (quoting Hill, 890 F.3d at 59 (itself quoting Castleman, 134 S. Ct. at 1414‐

15)). But of course, the Castleman Court in fact made a much narrower 

pronouncement, asserting only that “the common‐law concept of ‘force’ 

encompasses even its indirect application.” Castleman, 134 S. Ct. at 1414 

(emphasis added). The partial quote employed by my colleagues reflects 

the difficulties that inhere in the general approach of reading Castleman to 

extend far beyond its explicit bounds. 




                                        7
      My colleagues, and other courts, have found support for this broad 

extension by looking to a portion of Castleman that discusses what it means 

to use force. Op. at 12‐13. The Castleman Court in this passage commented 

that under the defendant’s specious argument, “one could say that pulling 

the trigger on a gun is not a ‘use of force’ because it is the bullet, not the 

trigger, that actually strikes the victim.” 134 S. Ct. at 1415. However, once 

again, context reveals that this passage does not militate in favor of the 

broad application my colleagues assert. Rather, that section addresses only 

how force is used in the relevant sense. And as the Supreme Court itself 

noted, it is simply not the case that “the word ‘use’ somehow alters the 

meaning of ‘force.’” Id. Thus this passage is of little independent value in 

analyzing the meaning of “force.” 

      On my read of Castleman, it is quite apparent that the opinion teaches 

that (i) there is significant daylight between common‐law force and the 

violent force required here, and (ii) causation of a consequence will 

conclusively demonstrate the applicable degree of force only where the 

common‐law definition of force applies.  


                                        8
      For these same reasons, a poisoning could easily be found to 

constitute an offensive touching—but not violent force. Castleman, 134 S. 

Ct. at 1414‐15. An offensive touching may occur through poisoning, since 

the poison is a “concrete bod[y]” that comes into contact with the victim. 

Id. at 1410 n.2. But poisoning does not necessitate violent force, in the sense 

that it is not “moving, acting, or characterized, by physical force, esp. by 

extreme and sudden or by unjust or improper force; furious; severe; 

vehement.” (Curtis) Johnson, 559 U.S. at 140 (quoting Webster’s New 

International Dictionary 986) (internal punctuation omitted). And 

poisoning does not comport with the conception of violent force evinced by 

the Castleman Court’s opinion. In an illustrative passage, the Castleman 

majority explained that a lower force threshold was appropriate in the 

domestic violence context because it is “hard to describe as ‘violence’ a 

squeeze of the arm that causes a bruise… But an act of this nature is easy to 

describe as domestic violence.” 134 S. Ct. at 1412 (quoting Flores v. Ashcroft, 

350 F.3d 666, 670 (2003)) (internal punctuation omitted). It would seem that 

poisoning requires even less violence than such an abusive squeeze. And as 


                                       9
we have recognized, poisoning simply does not require physical force, as it 

is generally understood. See Chrzanoski, 327 F.3d at 195. 

      My colleagues attempt to solve this problem by positing that the 

severity of the consequence is what demonstrates that the force is 

sufficiently violent. Op. at 15‐16 n.6. In their view, the Connecticut statute’s 

requirement that the “substance” be “capable of causing death or serious 

physical injury” suffices to show violent force. Id. And of course they are 

correct that poison may cause severe consequences, including death. 

However, this view, of force as defined by consequence, overlooks the fact 

that the Castleman majority—not once, but twice—expressly declined to 

find that causation of injury could demonstrate violent force. 134 S.Ct. at 

1413, 1414. And the Castleman Court further reaffirmed that it viewed 

violent force as “suggest[ing] a category of violent, active crimes,” id. at 

1411 n.4, which decidedly does not describe poisoning.  

      Accordingly, given the distinct statutory setting of Castleman, and the 

Court’s repeated assertions that common law force is a distinct, lesser type 

of force than the violent force we must find here, I cannot agree with my 


                                       10
colleagues that Castleman can be read to decide this case. Where the 

Supreme Court repeatedly insists that it is analyzing a specific type of 

force, we should heed their instruction and take care to observe that 

limitation. We certainly should not take their carefully cabined decision 

and tack it on to the specific statutory setting the Court distinguished, as 

my colleagues have done here. 

      II.  Heeding Castleman’s Express Limitations, Its Rationale 
           Should be Read to Accord with Circuit Precedent 
            
      There is another, larger problem with extending Castleman in the 

manner employed by my colleagues. Castleman’s willingness to infer 

common‐law force from the causation of bodily injury sits in tension with 

Circuit precedent. Where a statute requires only causation of injury, there 

is no “element” of force, as we have previously understood that term. 

Again, I readily concede that my colleagues are not unreasonable in their 

methodology—Castleman’s holdings (if stripped of the careful limitations to 

statutory context I discuss above) may lend some weight to the notion that 

we may find an “element” of force where an injury has been caused. But 

this approach is out of step with the plain command of the elements clause, 

                                       11
and our prior case law. In light of Castleman’s persistent cabining of its 

inquiry, we should not read that case to abrogate our authority in other 

contexts. Accordingly, my colleagues’ interpretation—that Castleman 

mandates that “the inquiry as to ‘force,’ for federal law purposes, focuses 

on the causation of a consequence,” Op. at 12—represents a fundamental 

shift in our Circuit’s practice, which I believe is in error.  

       Our Circuit’s prior case law reflects the specific inquiry we must 

perform here. ACCA’s elements clause, like many similarly phrased 

elements clauses, requires that a qualifying statute have “as an element the 

use, attempted use, or threatened use of physical force against the person 

of another.” 18 U.S.C. § 924(e)(2)(B)(i). Typically, for offenses created by 

statute, rather than common law, we ascertain the elements from the text of 

the statute itself. See Descamps v. United States, 570 U.S. 254, 261 (2013) 

(under categorical approach, “courts may look only to the statutory 

definitions—i.e., the elements—of a defendant’s prior offenses…”) (internal 

quotation marks omitted); see also Mathis v. United States, 136 S. Ct. 2243, 

2248‐49 (2016) (“Elements are the constituent parts of a crime’s legal 


                                         12
definition—the things the prosecution must prove to sustain a conviction.”) 

(internal quotation marks omitted). 

      The portion of the Connecticut first degree assault statute that 

underlies Villanueva’s conviction requires that an individual, “[w]ith intent 

to cause serious physical injury to another person … causes such injury to 

such person or to a third person by means of a deadly weapon or a 

dangerous instrument.” Conn. Gen. Stat. Ann. § 53a‐59(a)(1). The statute 

makes no reference to force of any kind. It speaks solely in terms of 

causation. A prosecutor need not prove “force” to a jury to secure a 

conviction—much less violent force.  

      Accordingly, if we look only to the text of the statute, it would seem 

that the crime does not have, “as an element the use, attempted use, or 

threatened use of physical force against the person of another.” 18 U.S.C. § 

924(e)(2)(B)(i). In some instances, the Supreme Court has indicated that this 

type of textual inquiry, of looking to the explicit elements of the offense 

alone, is indeed how elements clause determinations should be performed. 

See, e.g., Torres v. Lynch, 136 S. Ct. 1619, 1629 (2016) (noting that elements 


                                        13
clause of another “crime of violence provision would not pick up 

demanding a ransom for kidnapping [because] 18 U.S.C. § 875(a) … 

defin[es] the crime without any reference to physical force”) (internal 

punctuation omitted).  

      However, in applying the categorical approach, we often do not use a 

strictly textual method, but also analyze whether force inheres in the crime 

by looking to the minimum conduct covered by the statute. See, e.g., 

Martinez v. Mukasey, 551 F.3d 113, 120 (2d Cir. 2008). This focus on the 

potential conduct of conviction perhaps has the salutary effect of avoiding 

an overly formal inquiry, where the word “force” must literally appear in 

the statute. But it must be noted that by looking to minimum conduct, we 

are already moving a step beyond what the plain text of the elements 

clause would seem to envision—namely, locating the elements in the text 

of the statute, where they have been traditionally found, to see whether 

those elements include physical force. 

      Further, defining minimum conduct is often a trying task. While the 

“focus on the minimum conduct criminalized by the … statute is not an 


                                      14
invitation to apply legal imagination to the … offense,” Moncrieffe v. Holder, 

569 U.S. 184, 191 (2013) (internal quotation marks omitted), some degree of 

abstraction is inherent in this exercise, since we are looking beyond the text 

of the statute to the real world conduct it might sweep in. In this specific 

case, all agree that the minimum conduct required for conviction would be 

poisoning—but not all statutes are so obvious. 

      Indeed, in some instances, the quest to define minimum conduct has 

led courts to all but abandon the statutory text, and consider only 

applications of the statute that arise in the case law. Under this approach, 

courts will refuse to consider a potential type of minimum conduct 

permitted by the statutory text, unless a defendant finds a case illustrating 

that the statute has been used by prosecutors in that manner. See, e.g., Hill, 

890 F.3d at 57 n.9, 58‐59 (declining to consider potential nonviolent means 

of putting an individual in “fear of injury” as permitted by text of statute of 

conviction, citing lack of case law). This approach has the virtue of 

simplicity for courts: absent a case on point, a particular application of a 

statute will be discarded. But in a system where more than ninety percent 


                                       15
of all convictions are the product of plea agreements, we can hardly expect 

a judicial opinion to have issued on each available fact pattern. See Lafler v. 

Cooper, 566 U.S. 156, 170 (2012) (“Ninety‐seven percent of federal 

convictions and ninety‐four percent of state convictions are the result of 

guilty pleas.”). A defendant’s inability to find a case illustrating a particular 

type of conviction does not necessarily indicate that such cases do not 

exist—rather, it may well reflect the fact that finding such a case would 

require onerous and unwieldy research into the filings of individual cases, 

to ascertain whether the particular facts might fit the mold obviously 

encompassed by the statutory language.2 See Ramos v. U.S. Atty. Gen., 709 

F.3d 1066, 1072 (11th Cir. 2013) (explaining that defendant need not point 

to case law illustrating specific types of prosecution “when the statutory 

2 Indeed, in this very case, the minimum conduct criminalized by the statute—
poisoning—does not appear to have generated case law. Nonetheless, it seems 
from public reports that prosecutors have used the first degree assault statute in 
poisoning cases. See Suspects in poisoning fight charges in court, NewsTimes 
(Danbury, CT) (Apr. 19, 2007), http://www.newstimes.com/news/article/Suspects 
‐in‐poisoning‐fight‐charges‐in‐court‐236686.php; Mother Faces Charges Of 
Poisoning Her Child, Hartford Courant (Dec. 10, 1993), http://articles.courant.com 
/1993‐12‐10/news/0000000848_1_methanol‐poison‐child‐affidavit; Woman accused 
of trying to poison husband ʹsnapped,ʹ lawyer says, Darien News (Apr. 2, 2007) 
http://www.dariennewsonline.com/news/article/Woman‐accused‐of‐trying‐to‐
poison‐husband‐46164.php. 

                                        16
language itself, rather than the application of legal imagination to that 

language, creates the realistic probability that a state would apply the 

statute to conduct beyond the generic definition”) (internal quotation 

marks omitted).3 

      This is all to say that elements clause inquiries are complex, and have 

led courts to embrace methodologies that are far afield from what the 

elements clause itself would seem to command. It should be good news for 

us then, that with specific regard to statutes phrased in terms of causation 

of bodily injury, such as the one we confront here, we have previously 

considered the fair inferences that may be drawn from the statutory text. In 

Chrzanoski, we recognized that “intentional causation of injury does not 

necessarily involve the use of force.” 327 F.3d at 195. This is because a 

doctor that withholds medicine may cause bodily injury without applying 



3 Even if there truly were no cases to have ever been charged under such a fact 
pattern, this could be attributable more to the preferences of prosecutors than a 
lack of a legal element. Of course, it is fair to observe that the dearth of published 
opinions regarding a particular version of offense conduct indicates that such 
cases are rarely brought. But where the text of a statute is clear, we cannot rely on 
the forbearance of prosecutors to prevent an offense from qualifying as a crime of 
violence. 

                                          17
force of any kind, see id. at 196, as may a neglectful parent that fails to 

provide nourishment to their child. 

      However, in Castleman, the Court found that a statute, phrased 

similarly to the one we consider here, has an element of force—although as 

discussed, the Court found only common‐law force, rather than the violent 

force we must locate today. 134 S. Ct. at 1413‐14. The statute considered 

there, much like the statute here, defined an offense in terms of “caus[ing] 

bodily injury.” Id. at 1409. Despite the fact that the statute did not have an 

explicit, textual element of force, the Court concluded that the statute did 

have in fact “as an element,” common‐law force, because “[i]t is impossible 

to cause bodily injury without applying force in the common‐law sense.” 

Id. at 1415. 

      The Castleman court did not discuss the types of minimum conduct 

we identified in Chrzanoski—despite the fact, which we recognized in 

Chrzanoski and which nearly every first year law student knows, a person 

may cause injury without resorting even to offensive touching. Instead of 

acknowledging these potential applications, the minimum conduct that 


                                        18
was located by the Castleman Court was poisoning. See id. at 1414‐15. 

Perhaps the neglectful parent example was simply the other side of the line 

separating “legal imagination,” Moncrieffe, 569 U.S. at 191, from conduct 

that is properly considered in a categorical analysis. Is it hard to see why, 

exactly, that would be the case: a neglectful parent starving a child would 

cause bodily injury, and clearly fulfill all the textual requirements of the 

statute at issue in Castleman.  

      Most likely, the Castleman Court was deterred from exploring such 

minimum conduct by its desire to construe misdemeanor crimes of 

domestic violence under Section 922(g)(9) to encompass statutes phrased in 

terms of causation. As the Castleman Court noted, “a contrary reading 

would have rendered § 922(g)(9) inoperative in many States,” since the 

relevant statutes defining misdemeanor crimes of domestic violence are 

largely phrased in terms of causation. 134 S. Ct. at 1413.  

      In my view, Castleman’s willingness to infer an element of common‐

law force, while discarding other minimum conduct plainly encompassed 

by the statute at hand, underscores the unique nature of that decision—and 


                                       19
the caution we should employ in applying it beyond its explicit bounds. 

Our trepidation should apply a fortiori here, where our Circuit precedent 

in Chrzanoski stands for the contrary proposition: that, as a general matter, 

force cannot be inferred from causation of bodily injury. The Castleman 

Court emphasized that it was dealing with a specific, lesser type of force 

than the violence force we must find here. And it must be said again: the 

Castleman Court twice declined to find that causation of bodily injury could 

show violence force. 134 S.Ct. at 1413, 1414. Accordingly, Castleman’s 

analytic approach, by its own express instruction, should be read 

narrowly—and should not be interpreted, as my colleagues would have it, 

to cabin otherwise binding Circuit precedent.  

                                 *     *     * 

      Accordingly, I would affirm the judgment of the district court. I 

readily acknowledge that my colleagues’ opinion accords with the 

prevailing view across the federal courts of how best to perform elements 

clause determinations in the wake of Castleman. However, in my 

assessment, this approach ignores the explicit limitations of Castleman, as 


                                       20
well as binding Circuit authority. Happily, I note that the Supreme Court 

has recently granted certiorari in a case implicating some of these same 

concerns, and we may soon be given more definitive guidance in how best 

to perform violent force inquiries. See Stokeling v. United States, 138 S. Ct. 

1438 (2018). 

      Of course, the categorical approach itself is a rather bizarre exercise, 

requiring intricate legal inquiry to determine whether one of Villanueva’s 

convictions, for shooting another person in the shoulder, should indeed be 

considered a crime of violence. However, in my view, the correct 

application of precedent requires that we affirm the judgment of the 

district court here.  

      For these reasons, I respectfully dissent.   




                                        21